          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

JOHNATHAN PINNEY                                          PLAINTIFF

v.                      No. 4:19-cv-138-DPM

CHRIS WARING, Lieutenant,                             DEFENDANTS
Fairfield Bay Police Department,
CHAD BROWN, State's Attorney,
FOSTER, Van Buren County Judiciary,
MARK RODDENBERRY, Sergeant,
Fairfield Bay Police Department,
DALLAS CLARK, Code Enforcement
Officer, Fairfield Bay, LUCAS
EMBERTON, Sheriff, Van Buren County


                               ORDER

     Pinney's motions to consolidate cases, NQ 46 & NQ 47, are denied.
This case is stayed pending the final disposition of Pinney' s state
criminal case and must remain on hold until then.
     So Ordered.




                                           D .P. Marshalfir_
                                           United States District Judge
